EXECUTION COPY RECEIVABLES SALE AGREEMENT dated as of April 8, 2004 between NAVISTAR FINANCIAL CORPORATION, as Transferor and TRUCK RETAIL ACCOUNTS CORPORATION, as Transferee E-157 Exhibits and Schedules Exhibit I Definitions Exhibit II - Principal Place of Business; Location(s) of Records; Organizational and Federal Employer Identification Numbers; Other Names Exhibit III Lock-Boxes; Lock-Box Accounts; Lock-Box Banks; Blocked Accounts; Blocked Account Banks Exhibit IV Form of Compliance Certificate Exhibit V Credit and Collection Policy Exhibit VI Form of Subordinated Note Schedule 2.1(e) Disclosed Matters Schedule A List of Documents to Be Delivered to Transferee Prior to the InitialPurchase E-158 RECEIVABLES SALE AGREEMENT THIS RECEIVABLES SALE AGREEMENT, dated as of April 8, 2004, is by and between NAVISTAR FINANCIAL CORPORATION, a Delaware corporation (“Transferor”), and TRUCK RETAIL ACCOUNTS CORPORATION, a Delaware corporation (“Transferee”).Unless defined elsewhere herein, capitalized terms used in this Agreement shall have the meanings assigned to such terms in Exhibit I hereto (or, if not defined in Exhibit I hereto, the meanings assigned to such terms in Exhibit I to the Purchase Agreement referenced below). PRELIMINARY STATEMENTS Transferor now owns, and from time to time hereafter will own, Receivables.Transferor wishes to sell and assign to Transferee, and Transferee wishes to purchase from Transferor, all of Transferor’s right, title and interest in and to such Receivables, together with the Related Security and Collections with respect thereto. Transferor and Transferee intend the transactions contemplated hereby to be true sales of the Receivables, Related Security and Collections from Transferor to Transferee, providing Transferee with the full benefits of ownership thereof, and Transferor and Transferee do not intend these transactions to be, or for any purpose to be characterized as, loans from Transferee to Transferor. Following each acquisition by Transferee of Receivables, Related Security and Collections from Transferor, Transferee will convey undivided interests therein to Bank One, NA (Main Office Chicago), as agent (together with its successors in such capacity, the “Agent”), for the benefit of Jupiter Securitization Corporation, a Delaware corporation (“Conduit”), and/or certain financial institutions (together with Conduit, the “Purchasers”), pursuant to that certain Receivables Purchase Agreement dated as of April 8, 2004 by and among Transferee, as Seller, Transferor, as initial Servicer, the Purchasers and the Agent (as the same may from time to time hereafter be amended, restated or otherwise modified from time to time, the “Purchase Agreement”). NOW, THEREFORE, in consideration of the premises and the mutual agreements herein contained and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I AMOUNTS AND TERMS OF THE PURCHASES Section 1.1Purchases of Receivables. (a)In consideration for the Purchase Price and upon the terms and subject to the conditions set forth herein, Transferor does hereby sell, assign, transfer, set-over and otherwise convey to Transferee, without recourse (except to the extent E-159 expressly provided herein), and Transferee does hereby purchase from Transferor, all of Transferor’s right, title and interest in and to all Receivables existing as of the close of business on the last Business Day of the week then most recently ended (each such last Business Day, a “Cutoff Date”), together with all Related Security relating thereto and all Collections thereof.Each Purchase shall be made on the related Transfer Date, and Transferee shall be obligated to pay the Purchase Price for the Receivables purchased hereunder on each Transfer Date in accordance with Section 1.2.In connection with payment of the Purchase Price for any Receivables purchased hereunder, Transferee may request that Transferor deliver, and Transferor shall deliver, such approvals, opinions, information, reports or documents as Transferee may reasonably request as are customary in similar transactions in order to protect the interests of Transferee (and its assigns) under or as contemplated in this Agreement or the other Transaction Documents. (b)It is the intention of the parties hereto that each sale of Receivables made hereunder shall constitute a true sale which is absolute and irrevocable and provides Transferee with the full benefits of ownership of the Receivables and the associated Related Security and Collections.Except for the Purchase Price Credits owed pursuant to Section 1.3, each Purchase hereunder is made without recourse to Transferor; provided, however, that (i) Transferor shall be liable to Transferee for all representations, warranties, covenants and indemnities made by Transferor pursuant to the terms of the Transaction Documents to which Transferor is a party, and (ii) no Purchase shall constitute or is intended to result in an assumption by Transferee or any assignee thereof of any obligation of Transferor or any other Person arising in connection with the Receivables, the related Contracts and/or other Related Security or any other obligations of Transferor.In view of the intention of the parties hereto that each sale of Receivables made hereunder on a Transfer Date shall constitute a sale of such Receivables rather than a loan secured thereby, Transferor agrees that it will, on or prior to the date hereof and in accordance with Section 4.1(e)(ii), note in its financial statements that its Receivables have been sold to Transferee (and its assigns).Upon the request of Transferee or the Agent (as Transferee’s assignee), Transferor will file and/or authorize the filing of such financing or continuation statements, or amendments thereto or assignments thereof, and such other instruments or notices as may be necessary or appropriate to perfect and maintain the perfection of Transferee’s ownership interest in the Receivables and the Related Security and Collections with respect thereto, or as Transferee or the Agent (as Transferee’s assignee) may reasonably request. Section 1.2Payment for the Purchases. (a)The Purchase Price for each Purchase of Receivables shall be payable in full by Transferee to Transferor on the applicable Transfer Date, and shall be paid to Transferor in the following manner: E-160 (i)in immediately available funds; and/or (ii)from the proceeds of a subordinated loan made by Transferor to Transferee (each, a “Subordinated Loan”) in an amount not to exceed the lesser of (A) the remaining unpaid portion of such Purchase Price, or (B) an amount not to exceed an amount that would result in the shareholder’s equity of the Transferee being less than the sum of (1) the Loss Reserve (calculated using a Loss Percentage equal to 1.5 multiplied by the Loss Ratio multiplied by the Loss Horizon), (2) the Yield Reserve and (3) the Servicing Reserve. Transferor is hereby authorized by Transferee to endorse on the schedule attached to the Subordinated Note (or otherwise in accordance with its customary practices for advances to its Affiliates) an appropriate notation evidencing the date and amount of each advance thereunder, as well as the date of each payment with respect thereto, provided that the failure to make such notation shall not affect any obligation of Transferee thereunder.Subject to the limitations set forth in Section 1.2(a)(ii), Transferor irrevocably agrees to advance each Subordinated Loan requested by Transferee on or prior to the Termination Date.The Subordinated Loans shall be evidenced by, and shall be payable in accordance with the terms and provisions of, the Subordinated Note. (b)From and after the Termination Date, Transferor shall not be obligated to (but may, at its option) sell Receivables to Transferee. Section 1.3Purchase Price Credit Adjustments. If on any day: (a)the Outstanding Balance of a Receivable is: (i)reduced, in whole or in part, as a result of any defective or rejected or returned goods or services, any discount or any adjustment or otherwise by Transferor (other than cash Collections received on account of such Receivables or a write-off of all or any portion of its Outstanding Balance as uncollectible), (ii)reduced or canceled as a result of a setoff in respect of any claim by any Person (whether such claim arises out of the same or a related transaction or an unrelated transaction), or (b)any of the representations and warranties set forth in Section 2.2 are not true when made or deemed made with respect to any Receivable, then, in such event, Transferee shall be entitled to a credit (each, a “Purchase Price Credit”) against the Purchase Price otherwise payable hereunder on the next succeeding Transfer Date equal to: E-161 (i)in the case of a partial reduction under clause (a)(i) or (a)(ii) above, in the amount of such reduction, and (ii)in all other cases, in the amount of the Outstanding Balance of such Receivable (calculated before giving effect to the applicable total reduction or cancellation). If such Purchase Price Credit exceeds the Purchase Price of the Receivables being purchased on the next succeeding Transfer Date, then Transferor shall pay the remaining amount of such Purchase Price Credit in cash on such Transfer Date, provided that if the Termination Date has not occurred, Transferee shall be allowed to deduct the remaining amount of such Purchase Price Credit from any indebtedness it owes to Transferor under the Subordinated Note.Upon payment of the Purchase Price Credit either as an offset to the Purchase Price of Receivables or in cash with respect to any Receivable for which such Purchase Price Credit equals the Outstanding Balance of such Receivable, such Receivable shall be deemed to be transferred from the Transferee to the Transferor and shall become the property of the Transferor for all purposes.With respect to any Receivable for which such Purchase Price Credit paid either as an offset to the Purchase Price of Receivables or in cash is less than the Outstanding Balance of such Receivable, the Transferor shall be entitled to any Collections received with respect to such Receivable in excess of the Outstanding Balance of such Receivable not offset by a Purchase Price Credit. Section 1.4Payments and Computations, Etc .All amounts to be paid or deposited by Transferee hereunder shall be paid or deposited in accordance with the terms hereof on the day when due in immediately available funds to the account designated from time to time by Transferor.In the event that any payment owed by any Person hereunder becomes due on a day that is not a Business Day, then such payment shall be made on the next succeeding Business Day.If any Person fails to pay any amount hereunder when due, such Person agrees to pay, on demand, interest thereon at the Default Rate until paid in full; provided, however, that the Default Rate shall not at any time exceed the maximum rate permitted by applicable law.All computations of interest payable hereunder shall be made on the basis of a year of 360 days for the actual number of days (including the first but excluding the last day) elapsed. Section 1.5Transfer of Records. (a)In connection with each Purchase of Receivables hereunder, Transferor hereby sells, transfers, assigns and otherwise conveys to Transferee all of Transferor’s right and title to and interest in the Records relating to all Receivables sold hereunder, without the need for any further documentation in connection with such Purchase.In connection with such transfer, Transferor hereby grants to each of Transferee, the Agent and the Servicer an irrevocable, non-exclusive license to use, without royalty or payment of any kind, all software used by Transferor to account for the Receivables, to the extent necessary to E-162 administer the Receivables, whether such software is owned by Transferor or is owned by others and used by Transferor under license agreements with respect thereto, provided that should the consent of any licensor of such software be required for the grant of the license described herein, to be effective, Transferor hereby agrees that, upon the request of Transferee (or the Agent, as Transferee’s assignee), Transferor will use its commercially reasonable efforts to obtain the consent of such third-party licensor.The license granted hereby shall be irrevocable until the indefeasible payment in full of the Aggregate Unpaids and shall terminate on the date this Agreement terminates in accordance with its terms. (b)Transferor (i) shall take such action requested by Transferee and/or the Agent (as Transferee’s assignee), from time to time hereafter, that may be necessary or appropriate to ensure that Transferee and its assigns under the Purchase Agreement have an enforceable ownership interest in the Records relating to the Receivables purchased from Transferor hereunder, and (ii) shall use its commercially reasonable efforts to ensure that Transferee, the Agent and the Servicer each has an enforceable right (whether by license or sublicense or otherwise) to use all of the computer software used to account for the Receivables and/or to recreate such Records to the extent necessary or reasonably desirable to service the Receivables or exercise any right of the Transferee (or its assigns) hereunder with respect to such Receivables. Section 1.6Characterization. If, notwithstanding the intention of the parties expressed in Section 1.1(b), any sale by Transferor to Transferee of Receivables hereunder shall be characterized as a secured loan and not a sale or such sale shall for any reason be ineffective or unenforceable, then this Agreement shall be deemed to constitute a security agreement under the UCC and other applicable law.For this purpose and without being in derogation of the parties’ intention that each sale of Receivables hereunder shall constitute a true sale thereof, Transferor hereby grants to Transferee a duly perfected security interest in all of Transferor’s right, title and interest in, to and under all Receivables now existing and hereafter arising, all Related Security and Collections, all other rights and payments relating to the Receivables and all proceeds of the foregoing (other than the Purchase Price) to secure the prompt and complete payment of a loan deemed to have been made in an amount equal to the aggregate Purchase Price of all outstanding Receivables together with all other obligations of Transferor hereunder, which security interest shall be prior to all other Adverse Claims thereto.Transferee and its assigns shall have, in addition to the rights and remedies which they may have under this Agreement, all other rights and remedies provided to a secured creditor under the UCC and other applicable law, which rights and remedies shall be cumulative. E-163 ARTICLE II REPRESENTATIONS AND WARRANTIES Section 2.1General Representations and Warranties of Transferor. Transferor hereby represents and warrants to Transferee on the date hereof and on each Transfer Date that: (a)Organization; Powers .Transferor is duly organized, validly existing and in good standing (to the extent such requirement shall be applicable) under the laws of the jurisdiction of its organization, has all requisite corporate power and authority to carry on its business as now conducted and, except where the failure to do so, individually or in the aggregate, would not reasonably be expected to result in a Material Adverse Effect, is qualified to do business in, and is in good standing in, every jurisdiction where such qualification is required. (b)Authorization and Enforceability .The Transactions are within Transferor’s corporate powers and have been duly authorized by all necessary corporate and, if required, stockholder action.This Agreement has been duly executed and delivered by Transferor and constitutes a legal, valid and binding obligation of Transferor, enforceable in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting creditors’ rights generally and subject to general principles of equity, regardless of whether considered in a proceeding in equity or at law (c)Governmental Approvals; No Conflicts .Other than the filing of the financing statements required hereunder, the Transactions (i) do not require any consent or approval of, registration or filing with, or any other action by, any Governmental Authority, except (A) such as have been obtained or made and are in full force and effect, (B) routine renewals of existing licenses and permits of Transferor in the ordinary course of business and (C) such filings as may be required under federal and state securities laws for purposes of disclosure, (ii) will not violate any applicable law or regulation or any order of any Governmental Authority, (iii) will not violate or result in a default under any indenture, agreement or other instrument binding upon Transferor or its assets, or give rise to a right thereunder to require any payment to be made by Transferor, (iv) will not violate the charter, by-laws or other organizational documents of Transferor, and (v) will not result in the creation or imposition of any Adverse Claim on any asset of Transferor except for the ownership interest in the Receivables, Related Security and Collections conveyed hereunder and, with respect to clauses (i), (ii), (iii) and (v), except as would not reasonably be expected to result in a Material Adverse Effect.No transaction contemplated hereby requires compliance with any bulk sales act or similar law E-164 .(d)Compliance with Laws and Agreements .Each of Transferor and its Subsidiaries is in compliance with all laws, regulations and orders of any Governmental Authority applicable to it or its property and all indentures, agreements and other instruments binding upon it or its property, except where the failure to do so, individually or in the aggregate, would not reasonably be expected to result in a Material Adverse Effect.No Termination Event has occurred and is continuing. (e)Litigation .There are no actions, suits or proceedings by or before any arbitrator or Governmental Authority pending against or, to the knowledge of Transferor, threatened against or affecting Transferor or any of its Subsidiaries (a) which would reasonably be expected to result in an adverse determination and that, if adversely determined, would reasonably be expected, individually or in the aggregate, to result in a Material Adverse Effect (other than the Disclosed Matters) or (b)that involve this Agreement or the Transactions. (f)Disclosure .Transferor has disclosed to Transferee, the Agent and the Purchasers all matters known to it that, individually or in the aggregate, would reasonably be expected to result in a Material Adverse Effect.None of the reports, financial statements, certificates or other information furnished by or on behalf of Transferor to Transferee (or the Agent or any Purchaser) in connection with the negotiation of this Agreement or delivered hereunder (as modified or supplemented by other information so furnished) contains any material misstatement of fact or omits to state any material fact necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided that, with respect to projected financial information, Transferor represents only that such information was prepared in good faith based upon assumptions believed to be reasonable at the time. (g)Places of Business and Locations of Records .Transferor is incorporated under the laws of Delaware.The chief executive office of Transferor and the offices where it keeps all of its Records are located at the addresses listed on Exhibit II or such other locations of which Transferee has been notified in accordance with
